Exhibit 16.1 June 25, 2013 Securities and Exchange Commission treet NE Washington, DC20549 RE: Acroboo, Inc. We have read the statements that we understand Acroboo, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants Corporate Headquarters: De Joya Griffith, LLC 2580 Anthem Village Drive, Henderson, NV 89052 Phone:(702) 563-1600 Fax: (702) 920-8049
